Motion for Rehearing Granted, Memorandum Opinion filed February 14,
2019, Withdrawn, Appeal Reinstated, and Order filed March 26, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00901-CV
                                   ____________

                  LOYD LANDON SORROW, SR., Appellant

                                         V.

    HARRIS COUNTY SHERIFF, UNIVERSITY OF TEXAS SCIENCE
        CENTER OF HOUSTON, AND MEDICAL DOCTOR SEAL,
                            Appellees


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-33383

                                      ORDER

      On February 14, 2019, this court issued an opinion dismissing this appeal. On
February 27, 2019, appellant filed a motion for rehearing. The motion is
GRANTED.

      This court’s opinion filed February 14, 2019, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.
Appellant’s brief is due 30 days from the date of this order.



                                   PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.